Citation Nr: 0411421	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to October 
1963.  He also had service in the U. S. Army Reserve terminating 
in 1989.

This matter came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 1996 rating 
decision of the Regional Office (RO) in St. Petersburg, Florida 
that denied service connection a low back disorder with radiating 
pain, vascular problems and impotency.

These issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran when 
further action is required on her part.

REMAND

A review of the record discloses that the veteran was afforded VA 
examination in April 1999.  An X-ray of the low back at that time 
revealed degenerative changes and some loss of disc height.  
Following examination, the examiner provided an opinion to the 
effect that it was as least as likely as not that the veteran had 
myofascial-type pain that was at least as likely as not to have 
been caused by a march in service.  

The examiner did not render a diagnosis following the evaluation, 
and did not indicate what disability was causing the back pain.  
The Board finds that additional development is warranted.

The Board also notes that in correspondence dated in August 1998, 
the veteran stated that he had received treatment for various 
orthopedic problems, including his back, at the VA Medical Center 
in Gainesville, Florida, 10 years before.  It does not appear that 
these records have been requested or secured, and this must be 
accomplished.  The veteran has indicated that the remaining issues 
on appeal are related to his back disorder. 

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO should specifically inform the 
veteran to submit copies of all evidence in his possession 
pertinent to his claims.

2.  The RO should obtain the medical records from the VA facility 
in Gainesville, Florida.  The veteran has indicated that he 
received treatment at that facility in approximately 1988.

3.  Thereafter, the claims folder should be referred to the same 
VA physician who examined the veteran in April 1999, for an 
addendum (if unavailable to another VA orthopedist).  

Following a review of the record, the physician is requested to 
provide a specific diagnosis of the underlying disability, which 
is causing the veteran's myofascial back pain.  A complete 
rationale for the opinion expressed must be provided. If another 
VA examination is required, it should be conducted.

4.  Thereafter, the RO should readjudicate the claim on appeal.  
If the benefits sought remain denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case, and be given the opportunity to respond.  The case should 
then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


 

